872 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Beverly CLARK, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, Defendant-Appellee.
No. 89-1345.
United States Court of Appeals, Sixth Circuit.
April 17, 1989.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges and JEROME TURNER, District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Review of the papers before the court indicates that on September 2, 1988, appellant filed a complaint in a civil action in the District Court for the Eastern District of Michigan.  Appellant thereafter filed a motion seeking the entry of a default judgment in her favor which the district court denied on March 9, 1989.  Appellant subsequently filed a notice of appeal from that order.


4
This court must dismiss the appeal for lack of jurisdiction.  Specifically, an order denying a motion for a default judgment is not a final order which can serve as the subject of an immediate appeal under 28 U.S.C. Sec. 1291.   Adult Film Ass'n, Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir.1985) (per curiam);  McNutt v. Cardox Corp., 329 F.2d 107, 108 (6th Cir.1964) (per curiam).  Rather, review of the district court's decision in that regard must be obtained in the context of any appeal from the final order or judgment disposing of the case on the merits.


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Jerome Turner, District Judge for the Western District of Tennessee, sitting by designation